Sampling Module for
Multiphase Flow Meter


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 11/21/2022 which has amendments and arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amendment to claim 1 obviates the claim objection. The examiner agrees and withdraws the objection.
Applicant argues the rejection under 112(b) is moot because claim 28 has been cancelled. The examiner agrees and withdraws the rejection under 112(b).
Applicant argues Theron's container is not vertical. The examiner disagrees. First, Theron's container is three dimensional thus it has a vertical component. Further, Theron's two outlets are located at a top and a bottom location of the container, therefor Theron’s container has a vertical extent. Second, Jones’ test chamber is vertical.

Applicant argues combining Theron with Jones would require the pumps and inlet pipe and valve of Theron, since Theron transfers samples to bottles using pumps and Theron uses one inlet and two outlet ports for the separation chamber, therefor combining Jones and Theron would not be obvious. The examiner disagrees and reminds applicant the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Jones discloses an analysis apparatus for segregating and analyzing multiphase production fluid. Theron teaches selectively opening and closing top and bottom valves of a separation space to enrich portions of a multiphase production fluid for analysis. Theron suggests to one of ordinary skill in the art to automate Jones’ valves so they can be independently actuated to enrich portions of a multiphase production fluid. Further, the instant claims do not exclude additional elements such as ports, valves and pumps and the examiner believes combining Theron and Jones does not necessarily require additional elements beyond the claimed valve automation controller configured to selectively control the independent valve operation taught by Jones.
Applicant alleges Theron's valves are unidirectional and thus combining Theron and Jones would not allow the apparatus to operate like the instant invention. The examiner disagrees. Theron’s' specification does not limit the valves to unidirectional operation and applicant has not claimed a structural difference that would render Theron and Jones non-obvious. Please see the final rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8, 16, 18, 19, 21, 22, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5394339; “Jones”), in view of Theron (US 20150007648; “Theron”).

Regarding claim 1, Jones discloses, in figure 1, a sampling module (A) for mounting in a pipeline (10, 11) with a multiphase flow meter (F) and for receiving multiphase fluid (ABSTRACT, “production fluid”) from the pipeline (10, 11), the sampling module (A) comprising: a separation chamber (21) for receiving and separating a sample volume of fluid (col. 7, lines 1-4, examiner notes Jones’ chamber is capable of separating gas, water and oil fractions of the production fluid) from the multiphase fluid (see previous comment), the separation chamber (21) having a vertical extent when in use (see figure 1); a lower valve (V1) for opening and closing a lower fluid path between a lower end (not enumerated, see figure 1) of the separation chamber (21) and the pipeline (10); an upper valve (V2) for opening and closing an upper fluid path between an upper end (not enumerated, see figure 1) of the separation chamber (21) and the pipeline (11); a lower sensor (T) for measuring fluid properties (col. 6, lines 4-8, “temperature”) of the fluid (see previous comment) in a lower part (not enumerated, see figure 1) of the separation chamber (21) and/or an upper sensor (P) for measuring fluid properties (col. 6, lines 4-8, “temperature”) of the fluid (see previous comment) of the fluid (see previous comment) in an upper part (not enumerated, see figure 1) of the separation chamber (21); and a controller ((62) examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves) for opening and closing the lower valve (V1) and upper valve (V2) by each of: opening and closing both the lower valve (V1) and the upper valve (V2) together (col. 5, lines 9-22, Jones opens and closes the upstream and downstream valves simultaneously to trap production fluid sampled under working pressure).
Jones fails to disclose independently opening and closing the flow control valve, upstream valve and downstream valve.
Theron teaches, in figure 1-2, a lower valve (144) for opening and closing a lower fluid path between a lower end (118) of the separation chamber (110) and the pipeline (130, 140); an upper valve (134) for opening and closing an upper fluid path between an upper end (116) of the separation chamber (110) and the pipeline (130, 140); lower (142) and upper (132) sensors; and a sample module (200) includes a controller (¶ 0024, Theron’s controls are automated, the examiner construes Theron’s automated control to include a controller) for opening and closing the lower valve (134) and the upper valve (144) by each of: opening and closing the upper valve (134) while the lower valve (144) remains closed (¶ 0025, Theron accumulates a water sample by closing the lower valve and opening the upper valve, examiner notes as water enters the separation space it displaces less dense gas and oil out of the upper valve); and opening and closing the lower valve (144) while the upper valve (134) remains closed (¶ 0024, Theron accumulates a gas sample by closing the upper valve and opening the lower valve, examiner notes as gas enters the separation space it displaces more dense liquids out of the lower valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme of independently controlling, via automation, each valve operation to selectively open and close fluid lines into Jones’ inline production fluid analysis apparatus to enrich various portions of a multiphase production fluid at production temperature and pressure. Doing so avoids phase composition changes and ensures the sample is representative of the phases in the conditions of the multiphase flow from which the sample is being extracted.

Regarding claim 2, Jones and Theron disclose, in Jones’ figure 1, the pipeline (10) is an oil and gas pipeline (col. 3, lines 58-60, Jones’ pipeline is “a production pipeline through which oil well production fluid produced by a well”) and the multiphase fluid is from an oil and gas installation (ABSTRACT, Jones’ production fluid comprises oil, gas and water fractions).

Regarding claim 3, Jones and Theron, as combined in claim 1, fail to disclose a site location of the sampling module.
However, Theron further teaches, in figures 1-2, the sampling module (100) is a subsea sampling module (ABSTRACT, “the system can be used in a subsea location”) and the pipeline is a subsea pipeline (¶ 0012, “samples from a production flow in subsea... environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme deploying a separation module  in a subsea setting into Jones and Theron’s inline production fluid analysis apparatus to enrich various portions of a multiphase production fluid at subsea production temperature and pressure. Doing so avoids phase composition changes and ensures the sample is representative of the phases in the subsea conditions of the multiphase flow from which the sample is being extracted.

Regarding claim 4, Jones and Theron disclose, in Jones’ figure 1, the sampling module (Jones (A)) is configured to: (i) open both the lower valve (Jones (V1)) and the upper valve (Jones (V2)) so that the multiphase fluid (Jones, ABSTRACT, “production fluid”) from the pipeline (Jones (10, 11)) flows through the sampling module (Jones (A)); and (ii) close both the lower valve (Jones (V1) and the upper valve (Jones (V2)) to retain a sample volume (col. 5, lines 9-22, Jones opens then closes the upstream and downstream valves simultaneously to trap production fluid sampled under working pressure) of fluid (see previous comment) in the separation chamber (Jones (21)).
Examiner notes that the limitation: “in order to obtain the sample volume of the fluid as a complete mixture” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 5, Jones and Theron disclose, in Jones’ figure 1 and Theron’s figures 1-2, the sampling module (Theron (200)) is configured to: (i) open the upper valve (Theron (134)) while the lower valve (Theron (144)) remains closed; and (ii) close the upper valve (Theron (134)) to retain the sample volume of fluid as just the heavier phases of the multiphase fluid (¶ 0025, Theron accumulates a water sample by closing the lower valve and opening the upper valve, Theron subsequently closes the upper valve before directing the sample to a container, examiner notes as water enters the separation space it displaces less dense gas and oil out of the upper valve) in the separation chamber (Theron (110)).
Examiner notes that the limitations: “in order to obtain the sample volume of fluid as just the heavier phases of the multiphase fluid” and “so that heavier parts of the multiphase fluid enter the sample volume of fluid while displacing any lighter parts” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 6, Jones and Theron disclose, in Theron’s figures 1-2, the sampling module (Theron (200)) is configured to: (i) open the lower valve (Theron (144)) while the upper valve (Theron (134)) remains closed; and (ii) close the lower valve (Theron (144)) to retain the sample volume of fluid as just the lighter phases of the multiphase fluid (¶ 0024, Theron accumulates a gas sample by closing the upper valve and opening the lower valve, Theron subsequently closes the lower valve before directing the sample to a container, examiner notes as gas enters the separation space it displaces more dense liquids out of the lower valve) in the separation chamber (Theron (110)).
Examiner notes that the limitations: “in order to obtain the sample volume of fluid as just the lighter phases of the multiphase fluid” and “so that lighter parts of the multiphase fluid enter the sample volume of fluid while displacing any heavier parts” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 7, Jones and Theron disclose, in Jones’ figure 1 and Theron’s figures 1-2, the controller (Jones (62), examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves; Theron, ¶ 0024, valve control is automated to eliminate monitoring by a human) is configured to control sequence and timing of valve opening and closing operations (Theron, ¶ 0024, the examiner construes Theron’s elimination of monitoring by a human coupled with a specific valve sequence for a given process to be evidence Theron’s automation controls are configured to control the sequence and timing of valve operation to achieve each specific sample collection).

Regarding claim 8, Jones and Theron disclose, in Theron’s’ figures 1-2, the controller (Theron, ¶ 0024, valve control is automated to eliminate monitoring by a human) is configured to (i) allow for a fill time to fill (¶ 0024-0025, Theron’s phase detectors determine when the sample begins to come out of the open valve, which reveals the separation container is full and ready to be transferred) the separation chamber (Theron (110)) before it is sealed (¶ 0024-0025, Theron closes the open valve once the separation container is full) for settling of the sample volume of fluid; vary the fill time (Theron, see previous comment regarding time allowed, examiner notes a full separation container is not dependent on time but instead a phase sensor measurement therefore time may vary depending on the multiphase fluid fractions) depending on readings from the lower sensor and/or upper sensor (Theron (132, 142)).

Regarding claim 16, Jones and Theron disclose, in Jones’ figure 1, a temperature sensor (Jones (T)) and a pressure sensor (Jones (P)).

Regarding claim 18, Jones and Theron, as combined in claim 1, fail to disclose a heater or insulation.
However, Theron further teaches, in figure 2, a heater for heating the separation chamber and/or insulation for retaining heat within the separation chamber (¶ 0033, Theron keeps samples close to line pressure and temperature by insulating and/or actively heating the sampling system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme insulating and/or actively heating a sampling system into Jones and Theron’s inline production fluid analysis apparatus to enrich various portions of a multiphase production fluid at a desired temperature and pressure. Doing so avoids phase composition changes.

Regarding claim 19, Jones discloses (figure 1) a sampling module (A) as claimed in claim 1; and a multiphase flow meter (F) for monitoring fluid flows in a pipeline (10, 11).

Regarding claim 21, Jones and Theron disclose, in Jones’ figure 1, the sampling module (Jones (A)) is coupled to the pipeline (Jones (10,11)) in parallel (see Jones’ figure 1) with the multiphase flow meter (Jones (F)).
Regarding claim 22, Jones and Theron disclose, in Jones’ figure 1, the vertical extent (see Jones’ figure 1) of the separation chamber (Jones (21)) is in parallel with a vertical extent (see Jones’ figure 1) of the multiphase flow meter (Jones (F)).

Regarding claim 25, Jones discloses, in figure 1, a method (ABSTRACT, “method for analyzing oil well production fluid”) for obtaining input parameters for a multiphase flow meter (F), the method using a sampling module (A) for mounting in a pipeline (10, 11) with the multiphase flow meter (F) and for receiving multiphase fluid (ABSTRACT, “production fluid”) from the pipeline (10, 11), wherein the sample module (A) includes a lower valve (V1), an upper valve (V2), and a controller ((62) examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves) for opening and closing the lower valve (V1) and the upper valve (V2) by each of: opening and closing both the lower valve (V1) and the upper valve (V2) together (col. 5, lines 9-22, Jones opens and closes the upstream and downstream valves simultaneously to trap production fluid sampled under working pressure); the method comprising: opening and closing the lower valve in order to allow fluid flow (ABSTRACT, “production fluid”) along a lower fluid path between a lower end (not enumerated, see figure 1) of a separation chamber (21) of the sampling module (A) and the pipeline (10, 11) and/or opening and closing the upper valve in order to allow fluid flow along an upper fluid path between an upper end (not enumerated, see figure 1) of the separation chamber (21) and the pipeline (10,11); obtaining a sample volume of fluid (col. 5, lines 14-15, “fluid sample”) from the multiphase fluid (ABSTRACT, “production fluid”) in the separation chamber (21) which has a vertical extent (see figure 1) when in use; closing (see previous comment) the lower valve (V1) and the upper valve (V2); holding the sample volume of fluid (col. 7, line 1, “sample”) within the separation chamber (21) to allow the fluid to settle and separate (col. 7, lines1-4, examiner notes the sample may be held long enough for fractions to separate); and measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the fluid settled(see previous comment about separating fractions) in a lower part (not enumerated, see figure 1) of the separation chamber (21) using a lower sensor (D) in the lower part of the separation chamber (21); and/or measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the fluid settled (see previous comment) in an upper part (not enumerated, see figure 1) of the separation chamber (21) using an upper sensor (D’) in the upper part of the separation chamber (21).
Jones fails to disclose independently opening and closing the flow control valve, upstream valve and downstream valve.
Theron teaches, in figures 1-2, a sample module (200) includes a lower valve (144), an upper valve (134), and a controller (¶ 0024, Theron’s controls are automated, the examiner construes Theron’s automated control to include a controller) for opening and closing the lower valve (144) and the upper valve (134) by each of: opening and closing the upper valve (134) while the lower valve (144) remains closed (¶ 0025, Theron accumulates a water sample by closing the lower valve and opening the upper valve, examiner notes as water enters the separation space it displaces less dense gas and oil out of the upper valve); and opening and closing the lower valve (144) while the upper valve (134) remains closed (¶ 0024, Theron accumulates a gas sample by closing the upper valve and opening the lower valve, examiner notes as gas enters the separation space it displaces more dense liquids out of the lower valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theron’s scheme of independently controlling, via automation, each valve operation to selectively open and close fluid lines into Jones’ inline production fluid analysis method to enrich various portions of a multiphase production fluid at production temperature and pressure. Doing so avoids phase composition changes and ensures the sample is representative of the phases in the conditions of the multiphase flow from which the sample is being extracted.

Regarding claim 29, Jones and Theron discloses, in Jones’ figure 1 and Theron’s figures 1-2, a non-transitory computer readable storage medium having stored thereon a program implemented by the sampling module of claim 1, the program causing the sampling module to perform steps (see figure 1, examiner notes Jones depicts the control means connected to the electrically driven hydraulic pump which operates the flow valves, col. 7 lines 55-66, Jones’ computer including input, control element, output and memory processes sensor data and outputs processed data in a usable form; ¶ 0024, Theron’s controls are automated, the examiner construes Theron’s automated control to include a programmed controller that automates the selective valve operation) comprising: opening and closing the lower valve (Jones (V1)) in order to allow fluid flow (Jones, ABSTRACT, “production fluid”) along the lower fluid path (not enumerated, see Jones’ figure 1) and/or opening and closing the upper valve (Jones (V2)) in order to allow fluid flow (see previous comment) along the upper fluid path (note enumerated, see Jones’ figure 1); obtaining the sample volume of fluid (Jones, col. 5, lines 14-15, “fluid sample”) from the multiphase fluid (Jones, ABSTRACT, “production fluid”) in the separation chamber (Jones (21)); closing (see previous comment) the lower valve (Jones (V1)) and the upper valve (Jones (V2)); holding the sample volume of fluid (Jones, col. 7, line 1, “sample”) within the separation chamber (Jones ((21)) to allow the fluid to settle and separate (Jones, col. 7, lines1-4, examiner notes the sample may be held long enough for fractions to separate); and measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the fluid settled  (see previous comment about separating fractions) in the lower part (not enumerated, see figure 1) of the separation chamber (Jones (21)) using the lower sensor (Jones (D)) and/or measuring fluid properties (col. 6, lines 28-29, Jones measures pressure with devices D and D’) of the fluid settled (see previous comment) in the upper part (not enumerated, see Jones’ figure 1`) of the separation chamber (Jones (21)) using the upper sensor (Jones (D’)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5394339; “Jones”) and Theron (US 20150007648; “Theron”), as combined in claim 1, further in view of Eriksen (US 20120111571; “Eriksen”).

Regarding claim 17, Jones and Theron fail to disclose supplying a hydrate blocker to the separation chamber before it is closed off when not in use.
Eriksen teaches, in figure 1, the sampling module (1) includes a connection (7A) to a source of hydrate blocker (7B) the separation chamber (4C) before the separation chamber (4C) is closed off (5A, 6A) in periods when the sampling module (1) is not in use (¶ 0044, Eriksen fills the separator with MEG and isolates the separator from production fluid when inactive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eriksen’s scheme of filling a separation chamber with MEG when the chamber is inactive into Jones and Theron’s inline production fluid analysis apparatus to prevent fouling and plugging. Doing so reduces the need to service the equipment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5394339; “Jones”) and Theron (US 20150007648; “Theron”), as combined in claim 19, further in view of Eriksen (US 20120111571; “Eriksen”).

Regarding claim 20, Jones and Theron fail to disclose adjusting the flow meter based on sampling module measurements.
Eriksen teaches a system for adjustment of the multiphase flow meter (ABSTRACT, Eriksen’s “information from the analysis system may be used to update the calibration set-up of the multiphase flow meter of the well”) based on measurements from the lower sensor and/or upper sensor (4E, 4F, 4G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eriksen’s scheme of calibrating a multiphase flow meter using data from an analysis system into Jones and Theron’s inline production fluid analysis apparatus to ensure meter accuracy. Doing so decreases downstream processing failures due to over/under production estimates.

Allowable Subject Matter
Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Jones and Theron to include the controller is arranged to allow for a settling time after both valves are closed in order that the sample volume can separate within the vertical extent of the separation chamber, and the controller is configured to vary the settling time depending on readings from one or both of the upper sensor and/or the lower sensor, in combination with the base claim and any intervening claim. The examiner concludes prior existence of the combination is improbable.

Regarding claim 23, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Jones and Theron to include wherein the sampling module is placed within an insulated volume along with the multiphase flow meter in order that heat from the multiphase flow meter can be transferred to the sampling module, in combination with the base claim and any intervening claim. The examiner concludes prior existence of the combination is improbable.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2855                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2855